Citation Nr: 0619276	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-39 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
April 2003 rating decision of the VA Regional Office (RO) in 
Jackson, Mississippi that denied service connection for PTSD.  
The veteran presented testimony before a hearing officer at 
the RO in August 2004.  The transcript is of record.

During the pendency of this appeal for service connection for 
PTSD, the veteran has repeatedly referred to psychiatric 
problems related to anxiety and depression that she first 
experienced during her period of active military service.  
Given the current diagnoses of anxiety disorder and 
depressive disorder, the Board finds that the veteran's 
statements raise a claim of service connection for these 
disabilities.  These questions are therefore referred to the 
RO for adjudicatory action.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).

The Board finds that the claimant has been notified as to 
what is required to substantiate her claim.  Additionally, VA 
has met the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be obtained 
by VA.  38 U.S.C.A. § 5103(a); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  In letters dated 
in December 2002, and May 2005, the RO informed the appellant 
of what the evidence had to show for the claim currently 
under consideration, what medical and other evidence the RO 
needed from her, what information or evidence she could 
provide in support of the claim, and what evidence VA would 
try to obtain on her behalf.  Such information has fully 
apprised the appellant and her representative of the evidence 
needed to substantiate the claim.  She was advised to submit 
relevant evidence or information in her possession.  38 
C.F.R. § 3.159(b).  She was also told of the regulations 
governing the adjudication of claims of service connection 
for PTSD based on personal assault.  The appellant was not 
specifically notified regarding the criteria for award of a 
rating or an effective date, see Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006); however, these 
questions are not now before the Board.  Consequently, the 
Board does not find that a remand is necessary to address the 
service connection claim in the context of a possible award 
of a rating or effective date.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate her claim.  VA outpatient clinical records have 
been received and associated with the claims folder.  The 
appellant was afforded a VA compensation examination with a 
medical opinion in January 2005.  She has provided testimony 
at a hearing at the RO in August 2004, and she requested a 
hearing at the Board that was scheduled in March 2006, but 
she failed to appear.  There has been no response from either 
the appellant or her representative as to whether there is 
any outstanding evidence that has not been considered as to 
the claim under consideration.  The Board thus finds that VA 
does not have a duty to assist that is unmet and that further 
assistance with respect to the claim is not required.  See 38 
U.S.C.A. § 5103A (a) (2).

The veteran's service medical records reflect that she 
visited sick bay in August 1977, complaining of a loss of 
appetite for three weeks.  It was noted that she had no other 
complaints.  An assessment of situational anxiety, probably 
brought on by anticipated changes, was recorded.  It was 
indicated that her estimated separation was the following 
month.  She was discharged to work part time.  On examination 
in August 1977 for release from active duty, her psychiatric 
status was evaluated as normal.  

In a claim received in November 2002, the veteran stated that 
she had fought depression and fear since early 1977 after 
being sexually assaulted in the military, and relived it 
every day of her life.  She indicated that she had not been 
able to move on with her life since the incident and still 
struggled with depression..

A VA outpatient clinic note dated in June 1998 indicated that 
the veteran was seen for follow-up primarily for unusual 
changes shown on a mammogram.  It was observed that her eyes 
were red and when asked about that she admitted that she did 
not sleep well.  The practitioner related that the veteran 
denied any worries, concerns or stresses, but that it was 
noted that her encounter form for preventative medicine 
indicated that she had a history of sexual abuse in the 
military that she had not reported until recently.  A plan 
was devised to have the veteran obtain counseling for history 
of sexual trauma in the military.

A VA outpatient clinic note dated in July 2000 shows that the 
appellant was offered counseling for sexual trauma.  No 
specific details were recorded at that time.  In January 
2001, screening for major depression was negative. 

Subsequently received was a clinical record dated in April 
1977 in which it was shown that the veteran requested 
termination of an unplanned, unwanted pregnancy.  It was 
noted that she signed the necessary papers and stated that 
she had received family planning counseling and would seek 
birth control pills following the procedure.  Provisional 
diagnoses included acute situational adjustment reaction to 
unplanned unwanted pregnancy. 

In a February 2003 response to a development letter for cases 
of PTSD based on personal assault, the veteran related that 
in early 1977 she was at a friend's house helping with a move 
when she was sexually assaulted.  She stated that the assault 
resulted in a pregnancy which she had to abort.  The veteran 
stated that she did not tell her friend who was pregnant at 
the time.  She said that after the incident, she never felt 
safe again, withdrew into a shell and was unable to live a 
normal life.  She related that after discharge from active 
duty, she suddenly packed up and moved to Atlanta where she 
knew no one and had no contact with her family for months.  
The appellant stated that her family did not know what was 
wrong with her and even sent the police to look for her.  She 
said that she did not know what was wrong with her until she 
attended a conference and heard a female veterans' 
representative talk about PTSD.  She related that after 
speaking with the representative and telling her what had 
happened to her in service, it was suggested that the veteran 
seek counseling.  She said that she had been able to tell 
only a close friend about the assault and her family later 
on.

The veteran stated that she was still afraid of bathrooms, 
elevators and hotel hallways for fear of being pulled into a 
room.  She said that the sexual assault had affected every 
aspect of her life, including her relationship with men and 
her children, her education, and career path.  She indicated 
that she had tried to forget it but had not been able to and 
still had difficulty sleeping and ate too much because of it.  

VA outpatient clinic notes dated between 2003 and 2004 
reflect that the veteran sought ongoing psychotherapy and 
medication management for symptoms diagnosed as PTSD related 
to military sexual trauma with agoraphobia.  She underwent 
comprehensive psychiatric and psychological consultation in 
July 2004 and was described as having numerous symptoms of a 
depressed mood.  It was noted that she served as a town 
alderman part time, but often did not answer phone calls from 
her constituents.  She cried when discussing evasion of her 
responsibilities, and said that she had difficulty getting 
herself to leave home to go to town hall or on other errands.  
She related that she had always been a loner and was raised 
not to trust people.  

It was noted that the veteran was very vague and provided a 
contradictory self report regarding her trauma history and 
the re-experiencing of it.  It was noted that she talked at 
length about being warned against working in a darkroom 
alone, but that it was unclear if anything occurred there.  
She related that an older man befriended her in the military 
and took her to a deserted barracks and suggested sexual 
activity but that she was able to 'talk him out of it.'  It 
was reported that it was unclear whether there was any non-
normative pressure or any threat involved in the incident.  
The veteran related that she barricaded her door at night 
after this event.  The examiner indicated that this appeared 
to be a very exaggerated reaction to the event if it occurred 
as described.  It was noted that she also alluded to another 
incident that may have occurred while helping a friend move 
that might have been more severe/non-normative, but that this 
apparently happened after she had already taken to 
barricading her doorway with furniture at night.  She denied 
nightmares and this was noted to be at variance with a 
psychiatric consultation earlier in July 2004.  It was 
reported that she initially denied any intrusive thought of 
past events, but later reported that such thoughts 
contributed to avoidance behavior.  

The veteran stated that most women in her barracks talked 
openly about sexual assault and that sites they described 
this occurring in included hotels and bathrooms.  She said 
that she avoided going alone to places she had heard others 
describe as sites of assaults, to the extent that she 
insisted a friend leave a theater in the middle of a movie to 
accompany her to the bathroom.  She denied ever being 
assaulted in such places.  She stated that she had quit jobs 
that had required her to be the first or last on site due to 
fear of being alone.  It was reiterated that she alluded to 
having been sexually assaulted and stated she discussed the 
experience with no one until 1980 when she told a female 
relative who had been raped.  It was noted that she reported 
counseling at Tuscaloosa VA, which made it somewhat 
surprising that she was not able to be more focused in her 
report of history and symptoms.  Following additional 
background history and in a concluding paragraph, the 
examiner stated that the current impression was that the 
veteran did not appear to have PTSD, but might have an 
anxiety disorder or depression.  

In a VA outpatient clinic note dated in September 2004, it 
noted that review of the claims file indicated that an 
application for service connection for sexual trauma was 
denied in April 2003 in part based on military records that 
suggested a different account than what the veteran currently 
reported.  It was related that military records showed 
counseling related to an elective abortion in April 1977 at 
eight weeks gestation with no report of assault and with the 
veteran's pledge to begin using contraception.  It was added 
that the case would be presented to the "TRP" screening 
program but that the available data did not support a 
diagnosis of PTSD.  An impression of anxiety, not otherwise 
specified, rule out depression, was rendered.  

The veteran presented testimony before a hearing officer at 
the RO in August 2004.  She elaborated on her account of 
sexual assault when helping a friend to move in 1977.  She 
also related that as a photo lab specialist, she had to spend 
a great deal of time in a darkroom with only men where some 
things occurred that "no human being, male or female, should 
have to endure."  She said that she was noticeably reluctant 
to go into the darkroom with two elderly lab techs but that 
her supervisor took her out of it and began training her on 
camera.  She stated that she was almost assaulted twice 
before actually being assaulted.  The appellant stated that 
after that, she lost interest in the military and became 
withdrawn and finally moved off post, after which the actual 
assault by a fellow soldier who was helping her friend move 
occurred.  She stated that she could not recall the name of 
the friend or the man who assaulted her, but did see him 
again through a window while riding on a bus.  She testified 
that her friend had told him all about her and her sisters 
and where she lived.  She indicated that he told her if she 
told anyone, he would find her and to the same to her 
sisters.  The veteran said that she began having difficulty 
sleeping and moved back into post housing.  She related that 
she felt like a failure and tried to put her experience 
behind her, but shut herself off from the world and her 
family.  

The veteran was afforded a VA compensation and pension 
examination for PTSD purposes in January 2005.  It was noted 
that she continued to work as a part-time board alderman in 
her town.  It was reported that when asked if she had a 
psychiatric problem, she stated that she was on the verge of 
a breakdown every day and could not sleep without medication.  
She recalled having her first depressive episode in the 
1980s.  She said that she recovered from her depression and 
later became productive, went to college and was also working 
and started a daycare.  She related that her depression 
recurred in 1993 when she was trying to go to school, raise 
children and was experiencing insomnia.  The appellant stated 
that she took out a life insurance policy for her children's 
benefit if something happened to her.  She stated that she 
was unable to commit suicide because she feared the life 
insurance policy would not permit payment in the case of 
suicide.  

The veteran related that she had another depressive episode 
in 1997, sold her daycare center and did not receive 
treatment.  She stated that she currently felt tired, was 
unable to sleep without medication, was afraid of elevators, 
and was scared of taking trips related to her work because of 
having to stay in motels with long hallways, and shopping in 
big centers or stores.  She related that she was 
uncomfortable around places where she could not get out, and 
had her sister accompany her to shopping centers.  She said 
that she did not like to go to Tuscaloosa VA because of men 
being everywhere, and she did not like to go out.  

The examiner stated that the veteran never brought up the 
issue of rape or sexual assault in the military.  She did not 
spontaneously report a history of nightmares, flashbacks or 
avoidance behavior related to assault or startle response.  
It was found that her generalized anxiety about shopping, 
long hallways, and situations where she could not get out 
were chronic and more of a primary nature and not related to 
the incident while in the military.

The examiner cited evidence in the claims folder noting the 
veteran's report of being sexually assaulted, but noted that 
she did not indicate that she had problems working around men 
in her work as an alderman or in her cell phone business.  
Additional background information was given and a mental 
status evaluation was performed.

The examiner stated that after reviewing the VA outpatient 
psychological testing report, it was his opinion that the 
veteran was not suffering from PTSD related to sexual 
assault.  It was determined that she had a longstanding 
history of dysthymia, anxiety disorder, not otherwise 
specified, and agoraphobia without panic attacks on Axis I.  
Axis II diagnoses of personality disorder, not otherwise 
specified, and schizoid traits were also provided.  

VA outpatient reports dated from 2003 and early 2004 show 
that the veteran was followed for what was described as PTSD 
due to military sexual trauma.  In October 2004, the 
assessment was that she had an anxiety and depression 
disorder.  In February 2005 a mental health note shows that 
she was carrying the diagnosis of PTSD and agoraphobia as 
noted on a problem list prepared in October 2003.  In April 
2005, an assessment of PTSD was made based on the veteran's 
history.  In September 2005, the assessment was that she had 
an anxiety disorder.

The veteran submitted additional statements in August 2005 
and September 2005 elaborating upon previous statements 
regarding the sexual assault, and also relating that she was 
also subjected to racist and sexist jokes and improper 
contact in service.  She said she never considered reporting 
the rape in service because she somehow felt it was her fault 
and had brought it upon herself.  She related that she might 
have been careless, should have locked the door or not gone 
to sleep without checking the house.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
3.303(a) (2005).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2005).

The Board points out that the current claim for PTSD involves 
no contention that a military combat stressor occurred, but 
does involve an assertion of sexual assault followed by 
harassment.  In such a claim, it is not unusual for there to 
be an absence of service records documenting the events of 
which the veteran complains.  See, e.g., Patton v. West, 12 
Vet. App. 272, 281 (1999).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
an account of the stressor incident.  The Board notes that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in- 
service stressor premised on sexual assault. See 38 C.F.R. 
§ 3.304(f)(3) (2005).  

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the service records.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Pertinent 
provisions of 38 C.F.R. § 3.304(f)(3) specifically address 
the types of documentation that may be used to corroborate 
the occurrence of a stressor where the alleged stressor event 
is a physical assault.  The regulation is clear that VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor, and allowing her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  This was accomplished in 
a letter to the veteran whose response was received in 
February 2003.

As well, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2005).  The record 
reflects that the veteran received ongoing counseling from 
approximately 1998 to 2004, and that clinicians initially 
appeared to find that the veteran had PTSD.  Indeed, she 
received diagnoses of PTSD related to military sexual trauma 
during the earlier phase of her counseling, and was 
specifically examined by VA in this regard in July 2004 and 
January 2005.  However upon review of prior clinical records, 
as well as the appellant's statements, which were found to be 
vague and contradictory, it was ultimately determined that 
she did not have PTSD.  

Although various treatment reports refer to assessments of 
PTSD on account of trauma during military service, each time 
a detailed analysis of the veteran's diagnosis was 
undertaken, such as in July 2004 and January 2005, it was 
determined that she did not in fact have PTSD.  The Board 
gives greater weight to these examination results because of 
the more detailed analysis.  Additionally, the January 2005 
examiner also relied on psychological testing that others had 
not apparently considered.  It should also be pointed out 
that, on those instances when PTSD was found, little to 
nothing was said about whether the veteran actually met the 
criteria for diagnosing PTSD, such as re-experiencing the 
traumatic event(s).  In those instances when the examiners 
analyzed the veteran's case in the context of the diagnostic 
criteria for PTSD, it was determined that she had some other 
psychiatric diagnosis.  It seems clear that since about 
October 2004 the veteran has carried a diagnosis other than 
PTSD.  References to PTSD in early 2005 suggest that the 
assessment of PTSD had been carried over from previous 
reports or was based on the veteran's history instead of a 
detailed analysis of the diagnostic criteria such as was 
undertaken in January 2005.  Consequently, the Board finds 
that the greater weight of the evidence is against her claim 
that she currently has PTSD.  Absent a showing of current 
disability, further analysis is not required.  38 U.S.C.A. 
§§ 1110, 1131.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD.  The benefit-of-the-doubt 
doctrine is inapplicable here as the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


